Citation Nr: 0526042	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  92-07 293	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of service connection for 
nicotine addiction.

2.  Entitlement to restoration of service connection for 
bronchitis.

3.  Entitlement to service connection for heart disease, 
including as secondary to nicotine addiction.

4.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder, including as secondary to service-connected 
disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1961 to 
August 1964.  The Board of Veterans' Appeals (Board) notes 
that the veteran's case involves a rebuilt claims file 
received from the Department of Veterans Affairs (VA) 
Regional Office in Little Rock, Arkansas (RO).

A June 2004 decision of the Board denied the following 
issues: entitlement to restoration of service connection for 
nicotine addiction and for chronic bronchitis; entitlement to 
service connection for hypertension and for heart disease, 
including as secondary to nicotine addiction; entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, including as secondary to service-connected 
disability; entitlement to service connection for hearing 
loss and for tinnitus; entitlement to service connection for 
headaches, other than those associated with rhinitis and 
sinusitis; entitlement to service connection for disability 
manifested by dizziness and for Meniere's disease; 
entitlement to an initial evaluation in excess of 30 percent 
for sinusitis and rhinitis with headaches; and entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability.  Entitlement to 
compensable evaluations for nicotine addiction and chronic 
bronchitis were considered moot and dismissed for lack of 
jurisdiction. 

The veteran appealed the above actions to the United States 
Court of Appeals for Veterans Claims (Court).  According to a 
May 2005 Court Order, which was based on a May 2005 Joint 
Motion For Remand (Joint Motion), the June 2004 Board 
decision was vacated with respect to the following issues 
only: entitlement to restoration of service connection for 
nicotine addiction and for chronic bronchitis; entitlement to 
service connection for heart disease, including as secondary 
to nicotine addiction; entitlement to service connection for 
an acquired psychiatric disability, to include PTSD, 
including as secondary to service-connected disability; and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  
Consequently, the other issues decided by the Board in its 
June 2004 decision are final and not part of the current 
appeal.

According to the Joint Motion, one of the reasons for 
vacating the June 2004 Board decision with respect to the 
issues still on appeal was that some recent relevant evidence 
was not addressed by the Board.  The Board would point out, 
however, that only eight claims folders were transferred to 
the Board from the RO for consideration when the case was 
before the Board in 2004; and there was no evidence on file 
at that time to indicate the existence of a ninth claims 
folder.

The Board notes that a February 2005 rating decision granted 
entitlement to a separate evaluation for allergic rhinitis 
and assigned a noncompensable evaluation effective October 
18, 2004; the 30 percent evaluation for service-connected 
sinusitis with headaches was continued.  Although the veteran 
contended in a June 2005 letter that his appeal should 
include claims for entitlement to increased evaluations for 
service-connected rhinitis and sinusitis with headaches, the 
Board notes that these issues were not included in the 
Court's June 2005 Order.  Consequently, the issues of 
entitlement to increased evaluations for service-connected 
rhinitis and sinusitis with headaches are referred to the RO 
for appropriate action.

A letter was sent to the veteran on June 14, 2005 in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No additional medical 
evidence was received.  

Based on the Board's actions below, the issues of entitlement 
to service connection for an acquired psychiatric disability, 
to include post-traumatic stress disorder, including as 
secondary to service-connected disability, and entitlement to 
a total disability rating based on individual unemployability 
due to service-connected 


disability are remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  By a January 1999 rating decision, the RO granted service 
connection for nicotine addiction and chronic bronchitis, 
effective November 12, 1997.

2.  In September 2000, the RO proposed severing service 
connection for nicotine addiction and chronic bronchitis 
based on clear and unmistakable error in the January 1999 
rating decision; in December 2000, the RO severed service 
connection for those disabilities.

3.  The evidence of record does not establish that rating 
decision dated in January 1999 granting service connection 
for nicotine dependence and chronic bronchitis was clearly 
and unmistakably erroneous.

4.  The veteran has heart disease as a result of his service-
connected nicotine addiction.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision which granted service 
connection for nicotine addiction and chronic bronchitis was 
not clearly and unmistakably erroneous, and the December 2000 
rating decision severing service connection for those 
disabilities was improper.  38 U.S.C.A. §§ 1110, 1131, 5112, 
5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303 (2004).

2.  Heart disease is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2004).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the service-connected 
issue decided herein.  

In June 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get additional evidence 
provided he authorized VA to obtain the additional evidence 
and properly identified it.  No additional private medical 
evidence was subsequently received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the service-connected issue decided herein is 
available and not part of the claims folder.  In fact, the 
veteran said in a November 2003 statement that there was no 
additional evidence to obtain.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes the multiple relevant private and VA medical records on 
file.  The Board concludes that all available evidence that 
is pertinent to the service-connection claim decided herein 
has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue.  

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to clear and unmistakable error (CUE) claims.  In Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001), the Court held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  

The Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE it is not by itself a 
claim for benefits.  Thus, CUE is fundamentally different 
from any other kind of action in the VA adjudicative process.  
A litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking a revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2003).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claims are not subject 
to the provisions of the VCAA.  Nevertheless, general due 
process considerations have been satisfied.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
on this matter.  They have not pointed to any pertinent 
evidence that exists and which has not been associated with 
his VA claims folders and they have not asked that any 
additional evidence be obtained.  The Board observes in this 
connection that in general a CUE claim does not involve the 
submission of additional evidence apart from what already 
resides in the claims folder.  In this case, as discussed 
below, the outcome rests on the interpretation of evidence 
already contained in the claims folders.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In light 
of the decisions herein, and as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Claims For Restoration of Service Connection

Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
certain specified disabilities become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease(s) shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease(s) during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service.  38 
U.S.C.A. § 1103 (West 2002); see also Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).  However, the new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect claimants who filed claims on or before 
June 9, 1998, such as the claim filed in 1997 by the veteran 
in this case.

Precedential opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded: 1) on a direct basis if the evidence 
establishes that an underlying disease or injury was caused 
by tobacco use during service, and 2) on a secondary basis in 
cases of death or disability attributable to tobacco use 
subsequent to military service if nicotine addiction arose in 
service and was proximate cause of the death or disability.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits.  VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  This 
does not mean that service connection will be established for 
a disease related to tobacco use if the claimant smoked 
during service.  Id.  Rather, any disability related to 
tobacco use that is not diagnosed until after service would 
not be precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the showing that the 
final rating decision granting service connection was 
"clearly and unmistakably erroneous," and only after certain 


procedural safeguards have been met.  38 C.F.R. § 3.105(d); 
see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable error (CUE) is defined as 

a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  

Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states, "[a] change in diagnosis may be accepted 
as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, 

[i]f the Court were to conclude that . . 
. a service-connection award can be 
terminated pursuant to § 3.105(d) only on 
the basis of the law and record as it 
existed at the time of the award thereof, 
VA would be placed in the impossible 
situation of being forever bound to a 
prior determination regardless of changes 
in the law or later developments in the 
factual record.  

Id. 

Factual Background

There is no reference in the veteran's service medical 
records to smoking and no evidence of bronchitis, including 
on discharge examination in July 1964.

According to an undated statement from the veteran's uncle, 
the veteran did not smoke when he entered service.

The initial medical evidence of smoking on file is in a VA 
outpatient record dated in December 1981, which noted that 
the veteran had been advised that smoking was hazardous to 
his health.

Subsequent VA and private medical records beginning in 
October 1994 continue to note that the veteran was a smoker.  
He indicated in private treatment records for October 1994 
that he had smoked up to 3 packs a day for 39 years.  

A claim for service connection for nicotine dependence was 
received from the veteran by VA in November 1997. 

According to an August 1998 statement from G. C. Evans, M.D., 
the veteran had a nicotine dependence acquired in service 
that caused his chronic obstructive pulmonary disease.  

It was noted on VA examination in October 1998 that the 
veteran's chronic bronchitis could be related to smoking.

The veteran said on VA psychiatric examination in October 
1998 that he began smoking in service in 1962; nicotine 
dependence was diagnosed.  The veteran noted on VA lung and 
heart examination in October 1998 that he had smoked for 45 
years.  

Service connection for nicotine addiction was granted by 
rating decision in January 1999; a zero percent evaluation 
was assigned effective November 12, 1997.  

Under "Reasons and Bases," the RO noted that 

[s]ervice connection may be granted for 
specific diseases or conditions, which 
are presumed to have been caused by 
service if manifested to a compensable 
degree following military discharge.  
Although not shown in service, service 
connection for nicotine addiction has 
been granted on the basis of presumption.  

Service connection for chronic bronchitis was granted by this 
rating decision as related to the newly service-connected 
nicotine addition.

The veteran said on VA examination in August 1999 that he 
started smoking in service at age 21.  The diagnosis on VA 
lung examination in August 1999 was chronic bronchitis 
related to cigarette smoking.  

Nicotine dependence was diagnosed on VA examination in July 
1999, at which time the claims files were unavailable, and 
again in a VA Addendum in April 2000, at which time the 
claims files had been reviewed.

A September 2000 rating decision proposed to sever service 
connection for nicotine addiction and chronic bronchitis 
because the January 1999 rating decision contained CUE in the 
citation of the wrong regulations and the citation and 
evaluation of evidence relied upon to establish service 
connection.  A letter was sent to the veteran at his address 
of record later in September 2000 informing him of the 
proposed severance of service connection for nicotine 
addiction and chronic bronchitis and explaining that he had 
60 days to submit any new and material evidence to show that 
these conditions were incurred in or aggravated by military 
service and should not be severed or to request a personal 
hearing.

According to a November 2000 statement from Dr. Evans, the 
veteran's cigarette smoking due to service resulted in 
bronchitis.

An undated statement was received from the veteran, 
apparently in November 2000, in which he noted that his 
diagnosis of nicotine addiction was confirmed by a VA doctor.

A December 2000 rating decision severed service connection 
for nicotine addiction and chronic bronchitis effective March 
1, 2001.


An April 2001 report from Arkansas Psychological Services 
reveals that, according to the veteran, he became dependent 
upon nicotine during service.

Nicotine dependence was also diagnosed on VA hospitalization 
in February 2002.

Analysis

According to the June 2005 Joint Motion, the Board's June 
2004 decision failed to apply the correct CUE analysis 
because it did not adequately address whether the outcome 
would have been manifestly changed if the error had not been 
made, as there was a physician's statement dated in August 
1998 that the veteran had nicotine dependence acquired in 
service.  In other words, the grant of service connection for 
nicotine dependence might have been made on a direct basis 
even if the grant of service connection for nicotine 
dependence on a presumptive basis was in error.

The rating decision of September 2000 proposing severance of 
service connection for nicotine addiction and chronic 
bronchitis set forth all material facts and reasons for the 
proposed severance.  The veteran was notified of the proposed 
severance by letter dated that month at his address of 
record, and was given an opportunity to present additional 
evidence and offer testimony at a personal hearing.  
Accordingly, the Board finds that the procedural safeguards 
of 38 C.F.R. § 3.105(d) have been met.

In the January 1999 rating decision that granted service 
connection for nicotine addiction and chronic bronchitis, the 
RO granted presumptive service connection for nicotine 
addiction based on post-service diagnoses of nicotine 
addiction by private and VA physicians a number of years 
after service discharge.  The Board notes, however, that 
granting service connection on a presumptive basis is allowed 
under 38 C.F.R. § 3.309 only for specified disabilities that 
do not include nicotine addiction.  Moreover, presumptive 
service connection requires that the disability become 
manifest to a degree of 10 percent or more within one year 
from date of termination of service, which was not shown in 
this case since there is no evidence of nicotine dependence 
or psychiatric symptoms due to nicotine addiction until more 
than 15 years after service discharge.  Consequently, the 
grant of entitlement to service connection for nicotine 
addiction and bronchitis as presumptive disorder was in 
error.

The Board concludes, however, after having considered the 
evidence and the applicable laws, that restoration of service 
connection for nicotine dependency and bronchitis is 
warranted.  Specifically, even though the granting of service 
connection for nicotine addiction and bronchitis on a 
presumptive basis might have been in error, the evidence does 
not establish that the January 1999 decision to grant service 
connection for nicotine addiction and bronchitis was 
"clearly and unmistakably erroneous" as defined above.  
Once service connection has been granted for a disorder 
properly diagnosed, it can be severed only upon the showing 
by VA that the rating decision granting service connection 
was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d) 
(2004).  It is not sufficient to disagree with the grant.  
Importantly, VA has the burden to show that the original 
grant of service connection was clearly and unmistakably 
erroneous. 

Although the RO determined in December 2000 that the January 
1999 decision was clearly and unmistakably erroneous in that 
it had incorrectly granted service connection for nicotine 
addiction and bronchitis on a presumptive basis, the December 
2000 rating decision does not manifestly establish that there 
was no evidence to support a grant of service connection for 
nicotine addiction and bronchitis on a direct basis.  

At the time of the January 1999 rating decision, there was an 
August 1998 statement from Dr. Evans that supported the grant 
of service connection for nicotine addiction and bronchitis 
on a direct basis, and subsequent medical evidence includes 
additional notations from private medical providers, 
including Dr. Evans, that the veteran's nicotine addiction 
was causally related to service, even though these findings 
appear to be based on the veteran's history.

Clear and unmistakable error basically requires that the 
prior determination granting service connection for nicotine 
addiction and bronchitis was undebatably incorrect.  The 
Board now concludes that such burden has not been met in this 
case.  Because there is some medical evidence supporting the 
grant of service connection for nicotine addiction and 
bronchitis, it cannot be concluded that there was clear and 
unmistakable error in the grant of service connection for 
nicotine addiction and bronchitis.  As such, the Government 
is unable to meet its burden for severing service connection.  
Accordingly, restoration of service connection for nicotine 
addiction and bronchitis is warranted.

Claim For Service Connection For Heart Disease

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Service connection may be granted on a secondary basis if 
a claimed disability is found to be proximately due to or 
is the result of a service-connected disability.  See 38 
C.F.R. 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Furthermore, service connection may be granted 
for any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

In general, in order to establish service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Factual Background

The veteran's service medical records do not contain any 
complaints or findings of or heart disability, and his heart 
and vascular system were normal on discharge physical 
examination in July 1964.

Mild diffuse coronary artery disease was diagnosed in a 
private hospital record dated in June 1992.  Organic heart 
disease with diffuse arteriosclerosis, hypertensive vascular 
disease, and generalized vascular disease made worse by 
smoking were diagnosed on VA examination in October 1998. 

According to a May 1999 statement from Dr. Evans, there was a 
causal relationship between the veteran's nicotine addiction 
and his heart disease.  

It was concluded on VA lung evaluation in August 1999 that 
the veteran's disabilities included chronic bronchitis and 
atherosclerotic heart disease and that the chronic bronchitis 
was causally related to cigarette smoking , as was the 
development of coronary atherosclerosis.

A March 2000 Addendum to the August 1999 VA examination 
contains the conclusion that the veteran's nicotine addiction 
was causally related to arteriosclerotic heart disease and 
chronic bronchitis.

Analysis 

Although there is no evidence of heart disease in service, 
including on discharge examination in July 1964, there is 
post-service medical evidence of heart disease beginning in 
1992.  

The post-service medical evidence contains several notations 
of a causal connection between the veteran's heart disease 
and his service-connected nicotine addiction, including both 
VA and private medical opinions dated in 1999 and 2000.  As 
there is evidence of current heart disease, evidence that the 
veteran is service connected for nicotine addiction, and 
medical nexus evidence of a causal connection between the 
veteran's current heart disease and his service-connected 
nicotine addiction, all of the elements of Wallin have been 
shown and service connection for heart disease is warranted 
on a secondary basis.  


ORDER

Entitlement to service connection for nicotine dependence and 
for bronchitis is restored.

Entitlement to service connection for heart disease is 
granted.


REMAND

In light of the Board's actions above, the issues of 
entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder, 
including as secondary to service-connected disability, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability must be 
readjudicted by the RO prior to Board consideration.  See 
Bernard v. Brown, 4 Vet. App. 383 (1993).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to the issues of entitlement to service 
connection for an acquired psychiatric 
disability, to include post-traumatic 
stress disorder, including as secondary 
to service-connected disability, and 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disability.  After 
obtaining any necessary authorization 
from the appellant for the release of 
any private medical records, the RO 
should obtain and associate with the 
file all records that are not currently 
on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the appellant, it should inform the 
appellant and her representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  After the above have been completed, 
the RO should undertake any other 
indicated development, to include any 
examinations deemed warranted, and should 
then readjudicate the veteran's claims of 
entitlement to service connection for an 
acquired psychiatric disability, to 
include post-traumatic stress disorder, 
including as secondary to service-
connected disability, and entitlement to 
a total disability rating based on 
individual unemployability due to 
service-connected disability in light of 
the Board's actions above and based on 
all of the evidence of record.  If any 
issue on appeal continues to be denied, a 
Supplemental Statement of the Case, with 
the appropriate laws and regulations, 
must be provided to the veteran.  After 
the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


